department of the treasury internal_revenue_service washington d c ly ml 2b ay set ep p h if tax_exempt_and_government_entities_division u i l krekkkeekrerkeekekerkker kekrekkekrkeekekekeeeekeee kkrkkkrkrekrerererrekek legend taxpayer a kekeekkkkeekrekrererereee taxpayer b kekkeererekekrereeekeereke ira x kkkkkekkekererererekeee keekkkerkekerereeekeee karkkkekekekekekrekkeker bank f kkkekkekeekrerekeeerkeekek amount d kkrkkkekekrereeekerereke individual m kekekekekeeekerkerererer company t kekkkekkeeekererereeekeee dear kreekekeekke this is in response to your letter dated date as supplemented by correspondence dated date and date in which you request a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of the ruling requested in february taxpayer a maintained an individual_retirement_arrangement ira x with bank f approached by a salesman who offered a self-directed program at company t in which ira assets could be used as a down payment on real_estate purchases based on this information taxpayer a on february taxpayer a and taxpayer b her husband were withdrew amount seseeenuenunawnsnwnnnnss d from ira x with the intent to put amount d into this new self-directed_ira program at company t within days taxpayer a and taxpayer b assert that before they deposited the check in the amount of amount d at company t they discussed the program with individual m who informed them that the investment program did not sound correct taxpayer a and taxpayer b assert that they also spoke with a supervisor at company t who informed them that taxpayer a could not get a mortgage loan under this program and that the ira x assets would be held in a general fund controlled by company t taxpayer a received a form 1099-r from bank f and realized that the distribution check had not been returned to bank f taxpayer a asserts that she has not cashed the check in the amount of amount d and has submitted a copy of the front and back of the check taxpayer a asserts that the check in the amount of amount d remains in her possession based on the facts and representations submitted you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 eeroonnieerhereeeee sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case taxpayer a received a distribution in the amount of amount d from ira x as supported by the form 1099-r issued by bank f taxpayer a asserts that it was her intention at the time she withdrew amount d from ira x to roll over amount d to an ira at company t within days taxpayer a further asserts that when she attempted to deposit amount d at company t the investment program in which she was interested was not available for ira funds taxpayer a asserts that she did not realize that the check in the amount of amount d had not been returned to bank f until she received the form 1099-r from bank f taxpayer a submitted a copy of the front and back of the uncashed check in the amount of amount d with her request for a taxpayer a asserts that to date the check remains in her possession and that she has not cashed it or otherwise used it ruling therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the date of this ruling letter to rollover amount d to an ira provided all other requirements of krererekrerereeererrereeer code sec_408 except the 60-day requirement are met with respect to such contribution this amount will be considered a rollover_contribution within the meaning of code sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney form on file in this office if you have any questions regarding this letter please contact se t ep ra t2 sincerely yours joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
